Case 1:20-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


  WORLD FUEL SERVICES, INC.,

         Plaintiff,
                                                         Case No. 1:20-cv-23670-XXXX
  v.

  ABC AEROLÍNEAS, S.A. DE C.V. d/b/a
  INTERJET,

         Defendant.
                                                /

                                  COMPLAINT FOR DAMAGES

         Plaintiff, World Fuel Services, Inc. (the “Plaintiff” or “World Fuel”), by and through its

  undersigned counsel, hereby files this Complaint against Defendant, ABC Aerolíneas, S.A. de

  C.V. d/b/a Interjet (the “Defendant” or “Interjet”), and respectfully alleges as follows:

                                    NATURE OF THE ACTION

         1.      By this action, Plaintiff seeks money damages against Defendant based upon an

  action for breach of contract, account stated, or unjust enrichment.

                                           THE PARTIES

         2.      Plaintiff, World Fuel, is a Texas corporation that is in the business of providing fuel

  and related services to commercial and industrial customers, principally in the aviation, marine

  and land transportation industries. World Fuel’s headquarters are located in Miami, Florida.

         3.      Defendant, Interjet, is a “sociedad anonima de capital variable” organized under the

  laws of Mexico. Defendant operates an airline that is headquartered in Mexico City, Mexico, and

  operates scheduled flights to and from various destinations within Mexico, as well as to and from

  the Caribbean, Central America, North America, and South America.


                                           SEQUOR LAW, P.A.
Case 1:20-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 2 of 6



                                    JURISDICTION AND VENUE

         4.      This Court has jurisdiction over this action under 28 U.S.C. § 1332 because the

  matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

  there is complete diversity of citizenship between the parties.

         5.      Personal jurisdiction over Defendant is proper because Defendant has voluntarily

  submitted to the personal jurisdiction of this Court, as more particularly set forth below, and

  because Defendant is subject to personal jurisdiction in Florida under Section 48.193(1)(a) and (2)

  of the Florida Statutes.

         6.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

  events giving rise to the claims at issue in this proceeding occurred in this judicial district.

                                     FACTUAL ALLEGATIONS

         A.      Defendant’s Liability under the Fuel Sales Agreement

         7.      World Fuel and Interjet are parties to that certain World Fuel Services Aviation

  Group of Companies Fuel Sales Agreement, dated as of May 26, 2012, together with various

  annexes thereto (collectively, the “Fuel Sales Agreement” or “Agreement”), pursuant to which

  World Fuel (as “Seller”), provided fuel and related services to Interjet (as “Buyer”) at various

  locations in the Western Hemisphere.

         8.      Pursuant to the terms of the Fuel Sales Agreement, World Fuel agreed to sell and

  deliver fuel to Interjet, and Interjet agreed to receive and pay for such fuel in accordance with the

  terms of the Fuel Sales Agreement and its incorporated General Terms and Conditions.

         9.      From January 1, 2020 through June 23, 2020, World Fuel made more than 3,771

  fuel deliveries to Interjet under the Fuel Sales Agreement, for which it issued more than 3,863

  separate invoices to Interjet (each, an “Invoice” and, collectively, the “Invoices”), each one of


                                                     2
                                            SEQUOR LAW, P.A.
Case 1:20-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 3 of 6



  which was payable on 12-day terms in accordance with the terms of the Agreement and Section

  8.1 of the General Terms and Conditions thereto.

          10.     At present, Interjet owes World Fuel $10,366,504.26 in outstanding obligations

  under the Invoices, which amounts are past due and exclusive of default interest, which is

  continuing to accrue on the foregoing debt at a rate of 3% per annum above the US Prime Rate

  under the terms of the Agreement (together, the “Outstanding Debt”).

          11.     Interjet’s failure to pay the Outstanding Debt constitutes a material breach of the

  Agreement under Section 18.3(a) of the General Terms and Conditions, for which World Fuel

  terminated the Fuel Sales Agreement with immediate effect on June 23, 2020.

          12.     Pursuant to Section 24 of the General Terms and Conditions, World Fuel and

  Interjet have agreed that the Fuel Sales Agreement “shall be considered as having been entered

  into in the State of Florida, United States of America,” and Interjet has irrevocably submitted to

  the non-exclusive jurisdiction of this Court for the litigation of matters relating to or arising out of

  the Fuel Sales Agreement.

          13.     All conditions precedent to the filing of this action have occurred, been performed,

  waived, or excused.

          14.     World Fuel has been obligated to incur reasonable attorneys’ fees in order to

  enforce its rights against Interjet, as more specifically set forth herein.

                               COUNT I – BREACH OF CONTRACT

          15.     World Fuel restates the allegations in paragraphs 1 through 14 of this Complaint as

  if set forth fully herein.

          16.     The Fuel Sales Agreement is a valid contract between World Fuel and Interjet.




                                                     3
                                             SEQUOR LAW, P.A.
Case 1:20-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 4 of 6



          17.     Pursuant to the terms of the Fuel Sales Agreement, Interjet is required to pay the

  full amount of the Outstanding Debt to World Fuel, which is past due.

          18.     Interjet has materially breached the Fuel Sales Agreement by failing to pay the full

  amount of the Outstanding Debt when due.

          19.     World Fuel has suffered damages as a result of the foregoing breach.

          20.     As of August 28, 2020, World Fuel is owed an unpaid balance of $10,366,504.26

  under the Fuel Sales Agreement, which amount is continuing to accrue interest at a rate of 3% per

  annum above the US Prime Rate under the terms of the Agreement.

          WHEREFORE, World Fuel demands judgment for damages against Interjet for all

  amounts owed under the Fuel Sales Agreement, plus accrued and accruing pre- and post-judgment

  interest, fees, costs, attorneys’ fees, and for all such other and further relief as the Court deems just

  and proper.

                                  COUNT II – ACCOUNT STATED

          21.     World Fuel restates the allegations in paragraphs 1 through 14 of this Complaint as

  if set forth fully herein.

          22.     This is an action in the alternative to the relief requested in Count I, above.

          23.     Substantially contemporaneously with the provision of fuel to Interjet, Plaintiff

  submitted each of the Invoices to Interjet, which set forth the balance owed to World Fuel for the

  specific fuel delivered.

          24.     Interjet received and retained the delivered fuel and the aforementioned Invoices

  without objection.

          25.     Interjet expressly acknowledged the correctness of the balance owed for the fuel

  provided by World Fuel, as reflected on the Invoices, or impliedly acknowledged the correctness

                                                     4
                                             SEQUOR LAW, P.A.
Case 1:20-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 5 of 6



  of the balance owed for such fuel, which was routinely provided to Interjet as reflected on the

  Invoices, and not objected to.

          26.     World Fuel has stated an account against Interjet for an amount not less than

  $10,366,504.26, plus interest at a rate of 3% per annum above the US Prime Rate for late payments,

  or the maximum allowed by law.

          WHEREFORE, World Fuel demands judgment for damages against Interjet for all

  amounts owed under the Invoices, plus accrued and accruing pre- and post-judgment interest, fees,

  costs, attorneys’ fees, and for all such other and further relief as the Court deems just and proper.

                                  COUNT III – UNJUST ENRICHMENT

          27.     World Fuel re-alleges the allegations in paragraphs 1 through 14 of this Complaint

  as if set forth fully herein.

          28.     This is an action in the alternative to the relief requested in Counts I and II, above.

          29.     World Fuel provided Interjet with fuel in the amounts more specifically set forth in

  the Invoices, which has a value of no less than the Outstanding Debt.

          30.     As a result of the foregoing, World Fuel conferred a benefit to Interjet.

          31.     Interjet had knowledge of and actively solicited World Fuel’s transfer of the fuel

  through, among other things, the execution of the Fuel Services Agreement and Interjet’s

  numerous requests for, and acceptance of, the provision of fuel thereafter.

          32.     Interjet accepted and retained the benefit of the foregoing transferred fuel.

          33.     It would be inequitable for Interjet to retain the benefit of the transferred fuel

  without repaying the value thereof.

          WHEREFORE, World Fuel demands judgment against Interjet for the fuel transferred in

  an amount to be determined at trial but in no event less than $10,366,504.26, plus accrued and

                                                    5
                                            SEQUOR LAW, P.A.
Case 1:20-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/02/2020 Page 6 of 6



  accruing pre- and post- judgment interest, fees, costs, attorneys’ fees, and for all such other and

  further relief as the Court deems just and proper.

         Dated: September 2, 2020                      Respectfully Submitted,

                                                       /s/ Fernando J. Menendez
                                                       Edward H. Davis, Jr.
                                                       Florida Bar No. 704539
                                                       Fernando J. Menendez, Jr.
                                                       Florida Bar No. 0018167
                                                       SEQUOR LAW
                                                       1111 Brickell Avenue, Suite 1250
                                                       Miami, FL 33131
                                                       Telephone: (305) 372-8282
                                                       Fax: (305) 372-8202
                                                       Email: edavis@sequorlaw.com
                                                               fmenendez@sequorlaw.com

                                                       Attorneys for World Fuel Services, Inc.




                                                   6
                                           SEQUOR LAW, P.A.
